DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2012/0097312) in view of Kawaguchi et al. (US 4,462,448).
Regarding claim 1, Ueyoko et al. teaches a pneumatic radial tire comprising a bead portion including a bead core.  The bead core is wrapped with a flipper 7 (FIG-1).  The axially inner leg of the flipper extends radially outward from a geometric center of the bead core.  The radial distance from the center of the bead core to the axially inner leg is equal to greater than a radius of the bead core.  
Ueyoko et al. is silent to the flipper made of a reinforced material.  However, it is well-known in the tire art for a flipper to include a reinforced material for the benefits of bead durability as evidenced by Kawaguchi et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flipper of Ueyoko et al. made of reinforced material that is nylon having one of a 840 d/2, 1260 d/2, 1260 d/3, 1890 d/2, and a 1890 d/3 since Kawaguchi et al. teaches a pneumatic tire comprising a flipper reinforced with nylon-6 cords of 840 d/2 for the benefits of improving bead durability (col. 2, lines 58+ and col. 5, lines 55+ and FIG. 1B).
Regarding claim 2, FIG-1 of Ueyoko et al. reasonably illustrates the axially inner leg having a radial height less than a diameter of the bead core. 
Regarding claims 3-4, FIG-1 of Ueyoko et al. teaches the claimed features.
Regarding claim 14, Ueyoko et al. teaches a pneumatic radial tire comprising a bead portion provided with a bead core wherein the bead core is wrapped with a flipper 7.  The flipper has an axially inner end and an axially outer end that is located radially inward of a geometric center of the bead core.  
Ueyoko et al. is silent to the flipper made of a reinforced material.  However, it is well-known in the tire art for a flipper to include a reinforced material for the benefits of bead durability as evidenced by Kawaguchi et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flipper of Ueyoko et al. made of reinforced material that is nylon having one of a 840 d/2, 1260 d/2, 1260 d/3, 1890 d/2, and a 1890 d/3 since Kawaguchi et al. teaches a pneumatic tire comprising a flipper reinforced with nylon-6 cords of 840 d/2 for the benefits of improving bead durability (col. 2, lines 58+ and col. 5, lines 55+ and FIG. 1B).
Regarding claim 15, see FIG-1 of Ueyoko et al. 
Claims 5-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2012/0097312) in view of Kawaguchi et al. (US 4,462,448), as applied to claim 1, and further in view of WO’101 (WO 2019/240101).
Regarding claim 5, Ueyoko et al. teaches an annular bead member comprising a central core, a first layer of sheath wires, and a second layer of sheath wires.  Ueyoko et al. is silent to the second layer of sheath wires having a diameter less than a diameter of the sheath wires of the first layer.  However, Ueyoko et al. states a person skilled in the art may appreciate that other annular bead member may also be utilized [0017].
WO’101 teaches a bead core for a tire comprising a central core, first layer of sheath wires and second layer of sheath wires and the sheath wires of the second layer have a diameter less than the diameter of the sheath wires of the first layer for the benefits of increase high-pressure fracture resistance and maintaining light weight properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ueyoko et al. with the claimed bead core since WO’101 teaches a bead core comprising a central core, first layer of sheath wires, and second layer of sheath wires wherein the sheath wires of the second layer have a diameter less than the diameter of the sheath wires of the first layer for the benefits of increase high-pressure fracture resistance and maintaining light weight properties. 
Regarding claims 6-7, the tire of Ueyoko et al. in view of Kawaguchi et al. and WO’101 would satisfy the claimed limitations because WO’101 teaches the sheath filament diameter ranges between 1.20 mm to 2.40 mm which overlaps with the claimed ranges.
Regarding claim 8, the tire of Ueyoko et al. in view of Kawaguchi et al. and WO’101 would satisfy the claimed limitation because WO’101 teaches the cross-sectional shape of the bead central core is an annulus 1. 
Regarding claim 10, the tire of Ueyoko et al. in view of Kawaguchi et al. and WO’101 would satisfy the claimed limitation because WO’101 teaches the bead central core is made of steel (“metal alloy”) as claimed; alternatively, providing aluminum, aluminum alloy or other light-weight alloy for the bead central core is a known and acceptable material as evidenced by Ueyoko et al. [0017]. 
Regarding claims 12-13, the tire of Ueyoko et al. in view of Kawaguchi et al. and WO’101 would satisfy the claimed limitations because WO’101 teaches a total of three annular rows of sheath wires in the first layer (3a, 3b, and 3c) and a total of two row of sheath wires in the outer layer (3d and 3e). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2012/0097312) in view of Kawaguchi et al. (US 4,462,448) and WO’101 (WO 2019/240101), as applied to claim 8, and further in view of JP’430 (JP 2001-301430).
Regarding claim 9, Ueyoko et al. and WO’101 is silent to an annulus having a hollow inner portion.  However, JP’430 teaches a pneumatic tire comprising a bead core comprising a bead core center 9 and sheath wires 10A.  JP’430 teaches the bead core center may be a solid monofilament or a hollow monofilament (i.e. hallow inner portion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bead core having a bead central core that is hollow in the tire of Ueyoko et al. since JP’430 teaches a bead core of a tire comprising a bead core center that may be a solid monofilament or a hollow monofilament (FIG.2 and FIG. 4) and utilizing a known alternative for the bead core center (i.e. a bead central core) in the tire art yields predictable results.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2012/0097312) in view of Kawaguchi et al. (US 4,462,448), WO’101 (WO 2019/240101), and Harikae (US 2020/0031176).
Regarding claim 11, Ueyoko et al. and WO’101 is silent to the material of the bead central core is aramid, carbon fiber, plastic or other nonmetal material.  However, Harikae teaches a pneumatic tire comprising a bead core including annular core body 20 and a layer of sheath composite cords.  Harikae teaches the annular core body 20 is disposed at the center position of a cross section of the bead core 5 can be formed of a metal material or a non-metal material such as synthetic resin nylon to maximum weight reduction [0050]-[0051].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ueyoko et al. with a bead central core made of a nonmetal material since Harikae teaches a bead core of a pneumatic tire including an annular core body 20 and a layer of sheath cords wherein the annular core body is made of non-material materials; such as, nylon to maximum weight reduction. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented therein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        10/27/2022